DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species of cotton fabric as the specific organic polymeric substrate, Cu(II)1,3,5-Benzene-tris-triazole) as the specific metal- organic framework, and heparin as the specific secondary therapeutic agent in the reply filed on 11/19/2021 is acknowledged. 
The Examiner requests that Applicant elect a single disclosed species or a single grouping of patentably indistinct species. Applicant responds to a grouping of patentably indistinct species of cotton fabric.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
In this case, the examiner found the polymeric substrate species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 1-4 and 6-19 are readable on the elected species.
Claim Objections
Claim 6 is objected to because of the following informalities:  the abbreviation “CuBTTri” is vague. It should not be used and should be replaced by an indication of what it is intended to cover. For the purposes of examination, the “CuBTTri” in claim 6 is interpreted as “Cu(II)1,3,5-Benzene-tris-triazole”.  
Appropriate correction with chemical structure of CuBTTri is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.

4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 7-8 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silva Pinto et al. (Cellulose, 2012, 19, 1771-1779, submitted by applicants in IDS).
Regarding claims 1-2, 4, 7 and 11-13, Silva Pinto et al. teach a metal-organic framework MOFs such as Cu-BTC onto cotton carboxylated cellulose fibers (applicant’s elected polymeric substrate)(page 1772) and growth of MOFs on the surface of cellulose via contacting Cu2+ solution with ligand (i.e., 1,3,5-benzenetricarboxylic acid BTH3) and cellulose. XRD analysis is applied to monitor the formation of MOF crystals on the surface of the cellulose substrate (pages 1771-1779).
Although Silva Pinto et al. do not specific disclose the MOF cover at least 90% of the surface are of organic polymeric substrate as per applicant 1, the copper ions of MOF is captured by the carboxylated groups on the surface of the anionic cotton 
Regarding claims 3 and 8, since Silva Pinto et al. teach all of the claimed reagents, composition and method of making polymeric composition, the physical properties of the resulting composition (i.e., Shore A hardness value for polymeric substrate, MOF do not degrade when exposed to a physiological fluid, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 14 and 17, as discussed above, the MOF is grown from the attachment site and uniformly distributed as the instant claims (Fig. 1).
Regarding claims 15-16, a product-by-process limitation of “ the MOF is grown using layer by layer growth.” of claim 15 and “the MOF is grown under sonication” of claim 16 are noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward 
Regarding claims 18-19, as discussed above, Silva Pinto teach applies XRD analysis to monitor the formation of MOF crystals on the surface of the cellulose substrate (pages 1771-1779).
Although Silva Pinto et al do not specific disclose monolayer or multilayer of crystalline structure as per applicant claims 18-19, the subject matter of mono- or multi-layer as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed since it has been held to be within the general skill of a worker in the art to select layer(s) on the basis of monitor the formation of MOF crystals on the surface of the polymeric substrate for the intended use as a matter of obvious design choice.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Silva Pinto et al. as applied to claim1 above, and further in view of Long et al. (WO 2013/059527 A1, applicants submitted in IDS).
Regarding claim 6, although Silva Pinto et al. do not specific teach the elected MOF CuBTTri as per applicant claim 6, Long et al. teach MOF composition and a method of making thereof comprising Cu-BTC and CuBTTri (Cu with ligand of 1,3,5-benzenetricarboxylic acid BTH3 or H3[(Cu4Cl)3(BTTri)8]).
In light of the disclosure of Long et al. of the equivalence and interchangeability of Cu-BTC as disclosed in Silva Ponto et al. page 1773), with CuBTTri as presently 
Since both of Silva Pinto et al. and Long et al. teach MOF Cu-BTC, one would have a reasonable expectation of success.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined reference of Silva Pinto et al. as applied to claim 1 above, and further in view of Reynolds et al. (US 8,771, 756 B2).
Regarding claim 9, although Silva Pinto et al. do not specific disclose a secondary therapeutic agent as per applicant claim 9, Reynolds et al. teach a biocompatible materials comprising MOF containing Cu(BTC) (col. 20, line 63) bound to with  a fabricating polymer and a secondary therapeutic agent including heparin (col. 21, line 25) (col. 3, line 35-col. 4, line 58).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the heparin of Reynolds et al. with the method taught by the reference of Silva Pinto et al. to obtain the invention as specified in the claim 9, motivated by the fact that the biocompatible materials loaded with secondary therapeutic (i.e., heparin) is used in medical devices for clinically relevant diseases or complications (col. 3, lines 39-41).

Regarding claim 10, as discussed above, Reynolds et al. teach the secondary therapeutic agent is incorporated into the MOF as the instant claim (col. 3, line 10-55, FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).